Simmons, C. J.
1. Dr. Mousseau and certain members of his family owned a four-fifths undivided interest in 84 lots of land in the city of Savannah, Georgia, anda certain amount of country property. D. B. Lester owned the other fifth-interest in the -city lots. By virtue of a power of attorney given him bj these members of his family, Mousseau had control of this property .and authority to dispose of it. He and his family resided in Ganada, and he appointed Miller of Savannah, Georgia, as his .agent to negotiate a sale of the property. Some correspondence ■was had between Mousseau and Miller in regard to the sale of the land, and will be found in the official report preceding this opinion. Mousseau was a Frenchman, and from his letters it will be seen that he was not well acquainted with the English language. A close study of the letters of Mousseau and Miller has convinced us that they were sufficiently definite to constitute a contract for the sale of the four-fifths interest in the city lots. The substance of the correspondence is about as follows: Miller, when he was appointed agent, was prohibited from making or accepting any proposition for the purchase of the property without the consent of his principal, Mousseau. There was some inquiry about the lands, but Miller could not, without consulting Mousseau, fix the price of them. He wrote Mousseau that he thought he could get $100 per lot for Mousseau’s share of the lots, and that he would himself be willing to take them at that price, after a division of the property had been had with D. B. Lester. Mousseau in reply made a proposition to Miller, offering to sell his four-fifths interest in the lots for “$100 net for my 4/5 with Lester,” and also offering to sell him the other .property. Miller answered, accepting “the remaining 4/5 of lots in Dillon tract, after the division with D. B. *719L., at the price named, viz. $100 per lot,” but postponing the consideration of the offer as to the country property until later. Mousseau’s next letter, referring expressly to the city lots, accepted Miller’s offer as to these lots, and said nothing about the country property. While Mousseau’s offer was not accepted as a whole by Miller (for he declined to take the country property), yet we think that when Mousseau replied to Miller’s proposition, making reference to the city lots and saying nothing about the country property and accepting the proposition as to the city lots, this letter, taken with Miller’s, made a complete, valid and binding contract between the parties. It was an offer by Miller to purchase at a fixed price Mousseau’s interest in the city lots and declining for the time to enter into any contract in regard to the country property, and an express acceptance by Mousseau of Miller’s offer for the city lots. Until Mousseau’s letter of March 15,1888, there was no binding contract, because Miller did not accept Mousseau’s offer in its entirety, and there was no meeting of the minds of the parties; but Mousseau’s letter of that date accepted Miller’s offer, the minds of the parties met, and the contract was valid and binding.
2. A careful reading of the whole correspondence referred to .above will show that there was, in the minds of both parties, a condition which was to be performed before the contract in regard to the sale of the lots was to be enforceable. This condition was that .the lots in which Mousseau owned a four-fifths interest were to be partitioned or divided between him and Lester who owned the other fifth in them. The lots had to be divided before Miller could ascertain how much money he would have to pay to Mousseau, and the latter could not take the purchase-money until this division had been made. It appears that Mousseau had appointed Miller as one of his arbitrators to make the division, and the correspondence seems to -indicate that other persons had also been appointed to serve. Mousseau’s letter of March 15 urges Miller to hurry up the division so that he could receive the purchase-money, one of his family being “in need of cash.” From Miller’s letter of March ■6, it appears that he also understood that there was to he a division ; for he writes: “ I accept your offer and take the re*720maining 4/5 of lots in Dillon tract, after the division with D. B. L., at the price named, viz. $100 per lot.” Thus both parties understood that there was to be a division before the contract was to be executed, but no timé was agreed upon for this division' to be brought about. The correspondence also indicates that Miller was the person who was to bring about this division. The record does not show that Miller took any steps toward having the lots divided.' As far as can be determined from the record, Mousseau waited about fifty days, then appeared in Savannah and sold his four-fifths interest in the lots to his cotenant, Lester, at the same time selling him the country property. Miller, learning of this sale, brought an action against Mousseau for a breach of the contract made with him. On the trial Miller recovered. Mousseau’s administrator (Mousseau having died pending the action) made a motion for a new trial, which was denied, and he brings the case here for review. We think that, under the facts, before Miller could recover damages from Mousseau for a breach of contract, it was incumbent upon him to show to the satisfaction of the jury what steps he had taken to bring about the division of the lots. He should show what, if anything, he did in this regard, or whether the time between the closing of the contract between him and Mousseau and the time of the sale to Lester was sufficient for him to have brought about the division. Was there any progress in that direction between March 15 and May 4? Was the time sufficient to have accomplished a partition? Or did Miller simply rest upon -the contract and Ho nothing toward bringing about a division of the land? If it was his duty to have the division made and he did nothing towards that end, and Mousseau waited a reasonable time upon him, we think he ought not to recover. He knew from the correspondence that Mousseau was in a hurry to have the land partitioned, and he promised in his letter “to push up” the division. The record, however, does not show that he made any effort in this direction during the fifty days which elapsed. Under the circumstances, he was not at liberty to postpone the division for an unreasonable time. Upon the other hand, Mousseau should have waited a reasonable time for Miller to have brought about *721the division. If he sold the lots to Lester without giving Miller a reasonable time to make the division, he W'Oúld be liable to Miller for damages for breach of contract. These are questions entirely for the jury to pass upon under the evidence which may be submitted on the next trial of the case.
3. The general rule of damages for a breach of contract for the sale of land is the difference between the price paid or agreed upon and the market value of the land at the time of the breach. In this cáse, where the contract was conditioned upon the division of the property, the measure of damages is the difference between the contract price of the land and its market value at the time the division could have been completed. If, for instance, the division could have been completed within fifteen or twenty days after the contract was made, the measure of damages would be the difference between the price Miller agreed to pay and the market value at the end of the fifteen or twenty days. If the market value at such time was no greater than the contract price, then Miller would be entitled to recover nominal damages only. While it would be admissible to show what the land sold for shortly after the breach, this would not fix the amount of damages but would be evidence as to the market, value of the land. It might be true that the person who bought these lots from Lester, for some reason, gave more than the market value of the land, or that the land advanced rapidly in value subsequently to the time when the division could and would have been made. If Miller be entitled to recover at all, we think that the measure of damages is as laid down above.
4. The charge of the court as to the measure of damages was incorrect, and the question of reasonable time for the bringing about of the division of the property was not properly presented to the jury. For these reasons, we think the plaintiffs in error are entitled to a new trial. There were other points insisted on by counsel for plaintiff in error, and especially that Miller in his declaration averred his readiness and ability to perform his part of the contract with Mousseau, but failed or omitted to make any proof upon this point. As we grant a new trial upon other grounds, we deem it unnecessary to discuss this *722question, as it may not arise upon the next trial. On that trial Miller may, if his counsel think it necessary and he was in fact ready and able to perform, introduce evidence upon this point.

Judgment reversed.


All the Justices concurring.